Citation Nr: 0900202	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-31 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a skin rash 
condition to include as due to exposure to herbicides.

3.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to August 
1968.  Service in Vietnam and award of the Bronze Star with 
Combat V Medal is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts which denied the veteran's claim for 
service connection for bilateral hearing loss.  The veteran 
disagreed and timely appealed.

In October 2008, the veteran and his representative presented 
evidence and testimony in support of the veteran's claim at a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ).  A transcript of the hearing has been associated with 
the veteran's VA claims folder.

The veteran raised the issue of entitlement to service 
connection for tinnitus in his January 2006 notice of 
disagreement concerning other issues.  He has also submitted 
a May 2008 report of Dr. L.K., an audiologist, at the October 
2008 hearing as evidence of the tinnitus condition.  There is 
nothing in the record indicating the RO has considered the 
issue of entitlement to service connection for tinnitus.  
This matter is referred to the RO for appropriate action.




FINDINGS OF FACT

1.  The veteran's high frequency bilateral hearing loss, 
which is consistent with exposure to noise during service, 
does not meet the regulatory criteria for a hearing 
disability.

2.  The veteran submitted written intent to withdraw and his 
representative has orally notified the VLJ of the veteran's 
intent to withdraw the issues of entitlement to service 
connection for a bilateral knee condition and a skin rash 
condition from his pending appeal to the Board.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.385 (2008).

2.  The issue of entitlement to service connection for a 
bilateral knee disorder is dismissed.  38 U.S.C.A. §§ 7104, 
7105(b) and (d) (West 2002); 38 C.F.R. § 20.204 (2008).

3.  The issue of entitlement to service connection for a skin 
rash condition is dismissed.  38 U.S.C.A. §§ 7104, 7105(b) 
and (d) (West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for bilateral hearing loss.  The Board will first 
address preliminary matters and then render a decision on the 
issue on appeal.



Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 
18 Vet. App. 112, 120 (2004).

In this case, the RO informed the veteran in a letter dated 
May 2005 about the information and evidence that is necessary 
to substantiate his claim for service connection by informing 
the veteran that the evidence must show that he had an injury 
in military service or a disease that began in or was made 
worse during military service, or there was an event in 
service that caused an injury or disease; he had a current 
physical or mental disability shown by medical evidence; and, 
that there is a relationship between his disability and an 
injury, disease, or event in military service.   

In addition, the RO notified the veteran in that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  In the present appeal, the veteran was provided specific 
notice of how VA determines a disability rating and an 
effective date in a letter dated October 2006.  

In addition, the duty to assist the appellant has also been 
satisfied in this case. The veteran's service medical 
records, VA treatment records and private medical records 
identified by the veteran are in the claims file and were 
reviewed by both the RO and the Board in connection with his 
claim.  

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  In this vein, as noted in the Introduction, the 
veteran has presented evidence and testimony at a hearing 
before the undersigned VLJ. 

The Board can not identify and the veteran has not contended 
any prejudice as a result of lack of notice or assistance in 
this case.  All procedural notice preceded the final 
adjudication of the veteran's claims.  Thus, the veteran had 
a meaningful opportunity to participate in the adjudication 
of his service connection claims.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).

The Board will therefore proceed to a decision on the merits.  

1.  Entitlement to service connection for bilateral hearing 
loss.

Relevant Law and Regulations

Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection -- hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. See Hensley, 
supra.  

Analysis

The veteran contends that he was exposed to the constant loud 
noise made by the firing of naval guns and machine guns, and 
his exposure to the noise of diesel engines during service, 
and that such noise caused his current hearing loss.  

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The veteran was examined by a VA examiner in May 2005 who 
prepared an audiological examination report which concluded 
that the veteran has high frequency bilateral hearing loss 
consistent with exposure to noise during service.  The report 
includes the following findings regarding veteran's hearing 
loss:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
30
30
LEFT
15
10
10
30
30

The examiner noted that the veteran's Maryland CNC Test 
speech recognition scores were 98 percent for the right ear 
and 100 percent for the left ear.

As noted above, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO 
units, is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  In this case, the audiological test 
results show that the veteran's hearing loss does not meet 
the criteria of 38 C.F.R. § 3.385.  

The Board also notes that the veteran has submitted the May 
2008 audiology test results of Dr. L.K. containing an 
uninterpreted pure tone audiometry graph which is not in a 
format that is compatible with VA guidelines and therefore 
cannot be considered.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995).

The Board understands that the veteran has a hearing loss and 
that it may affect him in normal everyday living.  However, 
based on the review of the entire record, the Board concludes 
that the regulatory criteria for a disability for bilateral 
hearing loss have not been met.  Thus, Hickson element (1) 
has not been met and the claim fails on this basis.


2.  Entitlement to service connection for a skin rash 
condition to include as due to exposure to herbicides.

3.  Entitlement to service connection for a bilateral knee 
disorder.

The June 2005 rating decision denied both the claim for 
hearing loss and for a bilateral knee condition.  In an 
August 2006 rating decision, the RO denied service connection 
for a skin rash condition to include as due to exposure to 
herbicides.  Both the bilateral knee and skin rash issues 
were properly appealed.  In a June 2008 written submission, 
the veteran stated that he wished to withdraw his claim for 
service connection of the bilateral knee condition.  At the 
October 2008 hearing, the veteran's representative informed 
the undersigned VLJ that the veteran wish to withdraw his 
claim for service connection of the skin rash condition.  See 
hearing transcript at page 2.  

Under 38 U.S.C.A. § 7105, the Board does not have 
jurisdiction over issues withdrawn by the veteran.  Pursuant 
to 38 C.F.R. § 20.204, the veteran can withdraw his appeal, 
or any issue therein, in a written submission to the Board.  
In this case, the June 16, 2008, written statement and the 
October 28, 2008, statement has all the required information.  
Pursuant to 38 C.F.R. § 20.204(b), the withdrawal was 
effective upon receipt by the Board.  Thus, the Board has no 
jurisdiction to consider the two issues which have been 
withdrawn and they shall therefore be dismissed.









	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a skin rash condition 
to include as due to exposure to herbicides is dismissed.

Entitlement to service connection for a bilateral knee 
condition is dismissed


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


